             Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         :
                                                  :
    v.                                            :          MAGISTRATE NO. 20-410
                                                  :
 DAWAYNE BRIGGS                                   :

                                       MEMORANDUM
 Juan R. Sánchez, C.J.                                                            June 10, 2020

         On March 12, 2020, Defendant Dawayne Briggs was arrested and charged with one count

of unlawful possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). Although

Briggs promptly appeared before a magistrate judge for a probable cause and detention hearing,

he has not yet been indicted in this case. The Government has been unable to present the case to a

grand jury because grand juries have been unavailable in this district since mid-March due to the

exigent circumstances created by the coronavirus disease 2019 (COVID-19) pandemic and

measures implemented by the Court to protect public health and safety. Since Briggs’s arrest, the

Government has sought and been granted two thirty-day continuances of the time to file an

indictment pursuant to 18 U.S.C. § 3161(h)(7)(A). The Government now moves for a third thirty-

day continuance of the time to indict. Briggs opposes the Government’s motion and argues the

present delay in his indictment violates his Sixth Amendment right to a speedy trial.

         The Court will grant the Government’s continuance motion. The Court finds the ends of

justice served by granting a continuance in this case outweigh the best interest of the public and

Briggs in a speedy trial because of the continued impact of the COVID-19 pandemic on Court

operations and the Government’s ability to present evidence to a grand jury. Therefore, the period

of delay resulting from this continuance shall be excluded under the § 3161(h)(7)(A). The Court
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 2 of 10




further finds the current delay in Briggs’s indictment does not violate his Sixth Amendment right

to a speedy trial.

BACKGROUND

        On March 12, 2020, the Government filed a complaint charging Briggs with one count of

unlawful possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). The complaint

was accompanied by a sworn affidavit setting forth the factual basis for the Government’s assertion

that there was probable cause to believe Briggs had violated 18 U.S.C. § 922(g)(1). Based on the

showing of probable cause in the complaint and affidavit, a magistrate judge issued an arrest

warrant. Briggs was arrested the same day and temporarily detained. The following day, on March

13, 2020, Briggs appeared with counsel before a magistrate judge for a probable cause and pretrial

detention hearing. At the hearing, the magistrate judge found there was probable cause to believe

Briggs committed the offense charged in the complaint. Briggs stipulated to pretrial detention and

has since been held at the Federal Detention Center in Philadelphia (the FDC).

        Under the Speedy Trial Act, “[a]ny information or indictment charging an individual with

the commission of an offense shall be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges.” 18 U.S.C.

§ 3161(b). In computing the time within which an information or indictment must be filed,

however, certain periods of delay are excludable. See id. § 3161(h). These excludable delays

include “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge

granted such continuance on the basis of his findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.” Id.

§ 3161(h)(7)(A). Because Briggs was arrested on March 12, 2020, the deadline for filing an

information or indictment in this case would ordinarily have been April 11, 2020. However, the



                                                 2
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 3 of 10




Government has twice moved for a thirty-day continuance of this deadline, and the Court granted

both motions—extending the deadline for filing an information or indictment in this case until

June 10, 2020. 1

       In its Orders granting the Government’s continuance motions, the Court found the ends of

justice served by granting a continuance outweighed the best interest of the public and Briggs in a

speedy trial due to the impact of the ongoing COVID-19 pandemic on Court operations, including

the Court’s ability to maintain the continued operation of grand juries. In making this finding in

the first of these Orders, issued on April 3, 2020, the Court cited Standing Orders issued by the

undersigned as chief judge on March 13 and 18, 2020. The March 18 Standing Order temporarily

continued the deadline for filing an indictment or information under 18 U.S.C. § 3161(b) for all

matters in this district due to the exigent circumstances created by the COVID-19 outbreak. The

March 18 Standing Order was issued to supplement the March 13 Standing Order, which

temporarily continued all civil and criminal jury trials and grand jury selections scheduled to begin

on or before April 13, 2020, because of the COVID-19 public health emergency.

       In the March 13 and March 18 Standing Orders, the Court specifically found that the ends

of justice served by granting a continuance of Speedy Trial Act deadlines outweighed the best

interest of the public and each affected defendant in a speedy trial and that any continuance entered

as a result of the Standing Orders would be excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7). In support of these findings, the Court cited the increase in the number of confirmed

COVID-19 cases in this district and the available public health guidance at the Federal, State, and



1
  The Court granted the Government’s continuance motions in Orders issued on April 3, 2020, and
May 8, 2020. The April 3 Order continued the deadline for filing an indictment or information
until May 11, 2020. The May 8 Order continued the deadline for an additional 30 days. Although
the Order stated the deadline was continued until June 11, 2020, thirty days from May 11 is June
10.
                                                 3
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 4 of 10




local levels regarding precautions that should be taken to avoid exposure to COVID-19 and prevent

the spread of the disease. The Court cited, inter alia, guidance from the Centers for Disease Control

and Prevention (CDC) and the President of the United States advising all individuals to practice

social distancing, refrain from all gatherings of more than 10 people, particularly for those in

higher-risk categories, and refrain from all non-essential travel.

       In its Order granting the Government’s second continuance motion, issued on May 8, 2020,

the Court cited an April 10, 2020, Standing Order that extended the measures implemented through

the March 13 and March 18 Standing Orders—including the continuance of the deadline for filing

an information or indictment under 18 U.S.C. § 3161(b)—due to the ongoing exigent

circumstances created by the COVID-19 pandemic. In the April 10 Standing Order, the Court

again found that the ends of justice served by granting a continuance of Speedy Trial Act deadlines

outweighed the best interest of the public and each affected defendant in a speedy trial and that

any continuance entered as a result of the Standing Orders would be excluded under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7). In doing so, the Court cited a number of developments regarding

the COVID-19 outbreak in this district since the March 13 Standing Order was issued, including

the substantial increase in the number of confirmed cases of COVID-19 in this district, the

President’s declaration the COVID-19 outbreak constitutes a national emergency under the

National Emergencies Act, 50 U.S.C. § 1601 et seq., the issuance of stay-at-home orders by the

Governor of Pennsylvania and the Secretary of the Department of Health for all individuals

residing in the Commonwealth, and continuing guidance from the CDC and State and local public

health authorities for people to “stay at home as much as possible, refrain from gathering in groups,

limit close contact with individuals outside their households, avoid using any kind of public

transportation, ridesharing, or taxis, and refrain from non-essential travel.” Standing Order 2, Apr.



                                                  4
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 5 of 10




10, 2020. The Court further noted that, in light of these circumstances, grand juries in this district

had not met since March 17, 2020, and would not meet through at least May 31, 2020.

       On May 29, 2020, the undersigned, as chief judge, issued another Standing Order further

extending the measures implemented by its prior Standing Orders, including the continuance of

the deadline for filing an information or indictment under 18 U.S.C. § 3161(b), due to the

continuing exigent circumstances created by COVID-19. The Court again discussed the severity

of the COVID-19 pandemic in this district, noting the substantial increase in the number of

confirmed cases, the extension of the Governor and the Secretary of Health’s stay-at-home orders

for all counties in this district through at least June 4, 2020, and the continuing recommendation

of Federal, State, and local public health authorities that individuals stay at home, refrain from

gathering in groups, avoid using public transportation, and maintain safe social distancing

practices. The Court found the circumstances regarding the COVID-19 pandemic continue to

significantly impact court operations in this district, including grand jury operations, and directed

that impaneled grand juries would not meet through June 30, 2020, the Court having determined

that it would “not be possible to obtain a quorum for any of the existing grand juries in this district

in the month of June due to the current public health situation.” Standing Order 4, May 29, 2020.

Id. at 4. As a result, the Court continued the deadlines for filing an indictment or information under

18 U.S.C. § 3161(b) and (d)(1) until June 30, 2020. The Court again found the ends of justice

served by granting a continuance outweigh the best interest of the public and each defendant in a

speedy trial. The Court ordered that any motion by a criminal defendant seeking an exception to

the May 29 Standing Order for the purpose of exercising the defendant’s speedy trial rights would

be referred to the undersigned.




                                                  5
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 6 of 10




       On June 2, 2020, the Government moved for a third thirty-day continuance of the time to

file an indictment or information in this case pursuant to 18 U.S.C. § 3161(h)(7)(A), citing the

findings in the Court’s May 29 Standing Order. The Government argues a continuance is necessary

to enable it to complete its investigation and present evidence to a grand jury. Briggs opposes the

requested third continuance, raising concerns about how the COVID-19 outbreak affects him as a

pretrial detainee. Briggs further argues the Government’s delay in filing an indictment or

information violates his Sixth Amendment right to a speedy trial. Because Briggs objects to the

Government’s continuance motion, the motion was referred to the undersigned pursuant to the

May 29 Standing Order.

DISCUSSION

       The Court will grant the Government’s continuance motion. The Court finds the ends of

justice served by granting a continuance in this case outweigh the best interest of the public and

Briggs in a speedy trial because of the continued impact of COVID-19 on Court operations and

the Government’s ability to present evidence to a grand jury. Therefore, the period of delay

resulting from this continuance shall be excluded under 18 U.S.C. § 3161(h)(7)(A).

       As noted in the May 29 Standing Order, the circumstances regarding the COVID-19

outbreak in this district, including the available guidance from government officials and public

health authorities, prevent the continued operations of grand juries at this time. Specifically, the

Court has determined that, due to the current public health situation with respect to COVID-19, it

will not be possible to obtain a quorum for any of the existing grand juries during the month of

June. See Standing Order 5, May 29, 2020. Grand juries in this district have not met since March

17, 2020 (five days after Briggs’s arrest) and will not meet again until after June 30, 2020. In light

of these developments, the Court finds Briggs’s arrest occurred at a time such that it is



                                                  6
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 7 of 10




unreasonable to expect return and filing of the indictment within the period specified in 18 U.S.C.

§ 3161(b). See 18 U.S.C. § 3161(h)(7)(B)(iii).

       In opposing the Government’s continuance motion, Briggs relies in part on the impact of

the COVID-19 public health emergency on him as a pretrial detainee. See Resp. ¶¶ 32-34, June 2,

2020, ECF No. 33. Briggs asserts he has been subject to increasingly restrictive conditions of

confinement due to COVID-19 prevention protocols at the FDC. Under these protocols, Briggs is

restricted to his cell for 23 hours each day, with limited ability to contact his family and counsel

and no access to the law library. Resp. Ex. 8, at 9-14. The Court recognizes that Briggs’s pretrial

incarceration heightens his interest in having this matter proceed expeditiously, especially in light

of the COVID-19 prevention protocols instituted at the FDC. However, the Court finds the ends

of justice served by granting the requested thirty-day continuance of the time to file an indictment

or information in this case—in which a magistrate judge has determined there is probable cause to

believe that, after serving a ten-year sentence for narcotics trafficking, Briggs possessed a firearm

in violation of 18 U.S.C. § 922(g)(1)—outweigh the best interest of the public and Briggs in a

speedy trial. Therefore, the period of delay resulting from this continuance shall be excluded under

18 U.S.C. § 3161(h)(7)(A).

       Briggs also argues his continued detention without indictment amounts to a violation of his

Sixth Amendment right to a speedy trial. The Court disagrees. In evaluating whether a defendant’s

Sixth Amendment speedy trial right has been violated, the Court must consider four factors—(1)

the length of the delay; (2) the reason for the delay; (3) the defendant’s assertion of his right; and

(4) the prejudice to the defendant. See Barker v. Wingo, 407 U.S. 514, 530 (1972). The “length of

the delay is to some extent a triggering mechanism. Until there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into the other factors that go into the



                                                  7
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 8 of 10




balance.” Id. In this case, Briggs has been detained without indictment for three months and,

pursuant to this continuance, may be detained without indictment for an additional month. A four-

month delay, however, is not presumptively prejudicial. See, e.g., United States v. Smith, No. 04-

472, 2004 WL 2612393, at *3 (E.D. Pa. Nov. 16, 2004) (finding a delay of four months insufficient

to qualify as presumptively prejudicial); see also Hakeem v. Beyer, 990 F.2d 750, 760 (3d Cir.

1993) (stating a 14-month delay is sufficient to trigger presumptive prejudice). Consequently,

Briggs has not suffered a presumptively prejudicial delay and his claim fails for this reason alone.

       Briggs argues in his response that this delay is nevertheless “per se presumptively

prejudicial” because of the increasingly restrictive conditions of confinement to which he has been

subject at the FDC. Resp. ¶ 41. While the Court disagrees that the instant four-month delay is

presumptively prejudicial, even assuming this factor is satisfied, other Barker factors counsel

against a finding of a constitutional violation.

       As to the reason for the delay, there is a substantial and compelling reason—the public

health crisis caused by the COVID-19 pandemic and the significant impact it has had on the

Court’s ability to maintain the continued operation of grand juries. Briggs argues the reason for

the delay is the Government’s failure to adequately handle the COVID-19 pandemic. The Court

does not find this argument compelling. Moreover, this argument has previously been found

meritless. See Order, May 20, 2020, ECF No. 31 (Wolson, J.) (noting Briggs’s argument

“attempting to describe the Government as responsible for the COVID-19 pandemic” fails

because, inter alia, “it makes no showing . . . that anything that the Government supposedly did or

failed to do caused the suspension of grand jury proceedings”).

       With regard to the prejudice factor, although Briggs claims otherwise, he has not shown he

is prejudiced by the delay. Prejudice from pretrial delay falls into two categories: personal



                                                   8
            Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 9 of 10




prejudice and prejudice to the defense. Personal prejudice includes “oppressive pretrial

incarceration, [as well as] the accused’s anxiety and concern over the outcome of the litigation or

impairment of the defense, including general concern over the delay’s effect on the reliability of

the truth finding process.” See Hakeem, 990 F.2d at 760-61. Prejudice to the defense, which is the

most serious form of prejudice, includes the loss of favorable witnesses and evidence. Doggett v.

United States, 505 U.S. 647, 654 (1992).

       Initially, there is little, if any, personal prejudice to Briggs despite his current detention.

Even if the Government’s motion were denied, Briggs would not be released from custody—and

would be subject to the same conditions of confinement—because he has also been detained

pending the adjudication of separate violations of supervised release. See Mem. 4, Apr. 22, 2020,

ECF No. 21 (“[T]he Court concludes that it is appropriate to detain Mr. Briggs pending a hearing

on those claimed [supervised release] violations.”). Moreover, Briggs has not argued he has

suffered any other form of personal prejudice from the delay. See Resp. ¶¶ 40-47. As to prejudice

to the defense, there is no evidence suggesting the current delay has resulted in a loss of favorable

witnesses or evidence that has prejudiced Briggs’s ability to prepare a defense. See Battis, 474 F.

Supp 2d at 733 (stating prejudice to the defense may occur where there is a “loss of favorable

witnesses and evidence”). Thus, Briggs has not shown he is prejudiced by the delay. While Briggs

has asserted his speedy trial right, the remaining Barker factors weigh in favor of finding that

Briggs’s speedy trial right has not been violated. Briggs’s Sixth Amendment claim therefore fails.

CONCLUSION

       In sum, the Court will grant the Government’s continuance motion. The Court finds the

ends of justice served by granting a continuance in this case outweigh the best interest of the public

and Briggs in a speedy trial because of the continued impact of COVID-19 on Court operations



                                                  9
           Case 2:20-mj-00410 Document 34 Filed 06/10/20 Page 10 of 10




and the Government’s ability to present evidence to a grand jury. Therefore, the period of delay

resulting from this continuance shall be excluded under the § 3161(h)(7)(A). The Court further

finds the current delay in Briggs’s indictment does not violate his Sixth Amendment right to a

speedy trial.

       An appropriate order follows.



                                                   BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.




                                              10
